McAdam, J.
The plaintiff,- as the owner of the dwelling-house No. 73 West Sixty-ninth street, in the city of New York, leased the ■same in March, 1895, to Joseph H. Cofrode for the term of two years and six months at $133.33 per month. A Mrs. Taylor, who *617occupied the house under the lessee, had purchased from the defendants the furniture, draperies and carpets therein under a conditional hill of sale at the agreed price of about $10,000.- The, defendants notified Mrs. Taylor that they would take possession of the furniture, etc., whereupon she commenced an action for injunctive relief and procured a temporary injunction enjoining the removal. After argument the application for an injunction was denied and the temporary injunction dissolved.
The plaintiff heard of the litigation and introduced himself as the owner of the house to the defendant Horner, telling him that if his firm intended to remove the furniture he wanted to take a hand in the proceeding and see that no damage was done to the house. Mr. Horner referred the plaintiff to Mr. Daly, the attorney for the firm, and the plaintiff called on him the next day. At the interview Mr. Daly suggested that it would be a very good thing, if they had to sell the furniture, to sell it on the premises, and thereupon requested the plaintiff to commence dispossess proceedings against his tenant and get possession of the premises; that if the plaintiff would do that and permit a sale to take place under his protection the defendants would pay him an amount equal to two months’ rent then due, which was $266.66. Daly added: “ Remember, this is not paid to you as rent, but for the purpose of allowing .the defendants to have what is termed ‘ a house sale.’ ” The plaintiff said he was doubtful whether' Mr. Horner would stand by that agreement, whereupon Mr. Daly said he would send up and get Horner &,Co.’s check for the $266.66 and hold it for the plaintiff. The plaintiff called upon Mr. Daly later in the day and asked if he had the check. The latter produced the check. and said he would hold it for the plaintiff during the dispossess proceedings. The plaintiff assented to the arrangement, and shortly thereafter, to-wit, on October 26, 1895, instituted the proceedings which resulted, on October 29, 1895, in a final order in favor of the plaintiff, as landlord, and on the following day a warrant was issued directing the marshal to remove the tenant and put, the landlord in possession. The plaintiff instructed the, marshal not to execute the warrant because of the arrangement he had made with the defendants, and notified the defendants that he was in a position to carry out the agreement.
The plaintiff could do no more. He testified that the defendants were to pay the $266.66 for suspending the execution of the warrant— that is, for not moving the furniture — and that they *618had every opportunity for a “ house sale,” hut did not see fit to avail themselves of it. That there was a good consideration for the contract is apparent, An injury to one party or a benefit to-another is sufficient. Rector, etc., v. Teed, 120 N. Y. 583; Hamer v. Sidway, 124 id. 538.
It appears from .the testimony of the- plaintiff that the defendants’ furniture remained on the premises up to the early part of December following the agreement, when, without availing themselves of the liberty of a house sale, they removed the furniture, and in this manner the plaintiff became possessed of his property-without' formally executing the warrant. According to his testimony the plaintiff did all he agreed to do. and became entitled to-the $266.66. '
The main conflict upon the trial was as to the time when the-dispossess proceedings were to be commenced, .the defendants; claiming that they wanted two weeks in October for the sale — one week to get ready and the other within which to make the sale. This was denied- by the plaintiff, who claims to have proceeded with reasonable diligence. There- was certainly no complaint from the defendants as to unnecessary delay. The plaintiff fixes the time of the interview with Daly ás about the 15th or 18th of October, and states that very soon after the interview the proceeding was commenced, and judgment recovered five or six days-afterward. The conflict was properly submitted to the jury by the justice, and their finding settles the facts in the plaintiff’s favor. We cannot say that the jury found erroneously; to hold so would be to decide that they were bound to find for the defendants. The witnesses -were all more or less interested, and the controversy was one eminently suitable for the -determination of a jury.
Although the amount claimed by the plaintiff was $266.66, he sued to recover only $250, thereby waiving the excess and bringing the case within the • jurisdiction of .the District Oourt (Code, § 3215), and the verdict was for that amount.
The criticism of the defendants that the action is an unusual-one is true, but the contract was admitted and the parties differed only as to the time during which the privileges provided by- the contract should be enjoyed. After the defendánts removed their property they undertook to adjust the differences by the payment of a smaller sum, which the plaintiff refused to accept.
The judgment must be affirmed, with costs.
*619Bischoff, J., concurs. .